

116 S5009 IS: Supporting More Nonprofits Through the PPP Act of 2020
U.S. Senate
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5009IN THE SENATE OF THE UNITED STATESDecember 10, 2020Mr. Moran introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Small Business Act to address the eligibility for certain small businesses and organizations to receive loans under the Paycheck Protection Program.1.Short titleThis Act may be cited as the Supporting More Nonprofits Through the PPP Act of 2020.2.Paycheck protection programSection 7(a)(36)(D) of the Small Business Act (15 U.S.C. 636(a)(36)(D)) is amended by striking clause (i) and inserting the following:(i)In generalDuring the covered period, in addition to small business concerns, any business concern, nonprofit organization, veterans organization, or Tribal business concern described in section 31(b)(2)(C) shall be eligible to receive a covered loan if the business concern, nonprofit organization, veterans organization, or Tribal business concern—(I)employs not more than the greater of—(aa)500 employees; or(bb)if applicable, the size standard in number of employees established by the Administration for the industry in which the business concern, nonprofit organization, veterans organization, or Tribal business concern operates; or(II)is as described in clauses (i) and (ii) of section 3(a)(5)(B)..